Citation Nr: 9929266	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  97-16 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for allergies.

4.  Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from August 1993 to November 
1995.  



FINDINGS OF FACT

1.  Competent medical evidence of a current low back disorder 
is not shown.  

2.  The veteran does not have a hearing loss as defined under 
38 C.F.R. § 3.385.  

3.  Preexisting allergies and headaches did not undergo an 
increase in underlying pathology during the veteran's period 
of active service.  


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for a low 
back disorder and bilateral hearing loss are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's allergies and headaches were not aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 
(West 1991); 38 C.F.R. §§  3.303, 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of well-grounded claims 
concerning service connection for low back and bilateral 
hearing loss disorders.  Under the law, a person who submits 
a claim for benefits shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  38 
U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  A claim need not be conclusive but only possible to 
satisfy the initial burden of § 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If a claim is not well 
grounded, the application for service connection must fail, 
and there is no further duty to assist the veteran in the 
development of his claim. 38 U.S.C.A. § 5107, Murphy, 1 Vet. 
App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required." Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting Epps 
v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. §§ 
3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).   For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995).  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1998).  Where certain diseases, such as 
sensorineural hearing loss, are manifested to a compensable 
degree within the initial post-service year, service 
connection may be granted on a presumptive basis.  38 
U.S.C.A. §§ 1101, 1112, 1113, (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.307, 3.309 (1998).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).

Low Back Disorder

The veteran's service medical records show that the veteran 
complained of low back pain that was sustained while lifting 
an ice chest.  A physical examination revealed low back 
tenderness.  There was full range of motion of the back with 
some discomfort.   The diagnosis was lower back strain.  The 
service medical records are otherwise negative for any 
further complaints or findings referable to the low back.  

A November 1997 VA neurology examination report revealed that 
the veteran had had a back injury in service that had 
subsided completely and was without symptoms.  An examination 
of the thoracolumbar spine revealed no abnormalities.  The 
diagnosis was history of lumbosacral strain but no symptoms 
at present time. A VA medical examination was performed in 
December 1997.  It was reported that the veteran had had an 
injury to the lower back during service that had resolved, 
was fully recovered, and had not troubled him since.  An 
evaluation of the spine was normal.  There was full range of 
motion of the spine.  It was commented that the veteran had 
not had any lower back difficulties in the last several 
years.  The diagnosis was history of lumbar strain, no 
subjective or objective abnormalities.  

In a follow-up February 1998 VA medical evaluation report, 
with review of the claims folder, it was concluded that the 
veteran was not having complaints referable to his lower 
back, and that the area was not a significant service 
connected problem.  A February 1998 follow-up VA neurological 
evaluation report revealed that the veteran's low back pain 
had subsided completely and that he was symptom free.

A review of the record shows that while the veteran sustained 
an injury to his lower back during service, following the 
service injury there is absolutely no medical evidence that 
reveals low back pathology.  The post-service clinical data 
is replete with medical evidence that shows the veteran no 
longer reports low back complaints or symptoms.  Further, 
there is no medical evidence that reveals the veteran has any 
physical abnormalities of the low back.  In essence, the 
entire record is devoid of medical evidence of a current low 
back disorder.   

Bilateral Hearing Loss

A pre-induction audiogram was performed in August 1992.  
Hearing in the right ear revealed no abnormalities.  In the 
left ear at 6000 HZ the veteran's hearing in decibels was 25.  
No hearing problems were reported in the physical examination 
report.  

An audiogram performed during service in August 1993 revealed 
no abnormalities in hearing in either ear.  It was reported 
that at 6000 Hertz the veteran's hearing in the left ear was 
15.  The veteran's service medical records show that in 
conjunction with seasonal allergies the veteran had slight 
erythema in the auditory canals and that he had an episode of 
otitis media.  The veteran's service medical records are 
negative for any complaints or findings referable to hearing 
loss.  

A VA otolaryngological examination was performed in November 
1997.  It was reported that the veteran had a left earache 
and no problems with his hearing.  A physical examination of 
the ears revealed hyperemia of the left ear and mild external 
otitis media.  An audiological examination showed that in the 
right ear at 500, 1000, 2000, 3000, 4000, 6000, and 8000 
Hertz, hearing in decibels was 5, 10, 5, 10, 10, 20, and 10.  
In the left ear at 500, 1000, 2000, 3000, 4000, 6000, and 
8000 Hertz, hearing in decibels was 15, 5, 10, 5, 10, 10, 25 
and 20.  Speech recognition in the right ear was 100 percent 
and 95 percent in the left ear.  The examiner indicated that 
the veteran had normal hearing, no noises in his ears.  In 
February 1998 the otolaryngologist opined that more likely 
than not the veteran's ear condition did not have its onset 
during service and there were no chronic residuals.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (1998).  
In the absence of a diagnosis of a current hearing loss, the 
claim of service connection for bilateral hearing loss is not 
well grounded.  

Allergies

Service medical records show that in September 1993 the 
veteran received treatment for complaints of a cold, fever, 
and sweats that were diagnosed as an upper respiratory 
infection.  In March 1995 the veteran had upper respiratory 
symptoms including a runny nose, sneezing, and a productive 
cough with phlegm.  It was indicated that he was allergic to 
certain grasses and dust.  The diagnosis was upper 
respiratory infection versus environmental allergies.  In May 
1995 the veteran complained of allergies that he had had 
since childhood.  A physical examination revealed slight 
erythema of the auditory canals.  The diagnosis was seasonal 
allergies.  The remainder of the veteran's service medical 
records is negative for any complaints or findings referable 
to allergies.  

At the November 1997 VA otolaryngological examination the 
veteran complained of seasonal nasal allergies.  It was 
reported that during hayfever season in the spring and fall 
he had sniffing, sneezing, itchiness, and a frequent cough.  
An examination of the nose revealed congestion of the 
turbinates with increased mucus.  The tonsils were moderately 
enlarged.  The diagnosis was seasonal allergic rhinitis.  It 
was commented that the veteran had a history of seasonal 
allergic rhinitis that was not disturbing him.  

At a follow-up otolaryngological examination with review of 
the claims folder that was performed in February 1998, it was 
concluded that it was more likely than not that the ear, 
nose, and throat conditions complained of by the veteran did 
not have their onset during service and there were no chronic 
residuals.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1998).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service. 
38 C.F.R. § 3.306(b). The United States Court of Appeals for 
Veterans Claims (Court) has held that the presumption of 
aggravation applies where there is a worsening of the 
disability regardless of whether the degree of worsening was 
enough to warrant compensation.  Browder v. Derwinski, 1 Vet. 
App. 204, 207 (1991). 

The Court has also held that the presumption of aggravation 
created by 38 C.F.R. § 3.306 applies only if the pre-service 
disability underwent an increase in severity during service.  
Falzone v. Brown, 8 Vet. App. 398, 402 (1995); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).  The determination whether 
a preexisting disability was aggravated by service is a 
question of fact.  Doran v. Brown, 6 Vet. App. 283, 286 
(1994).  

Diseases of allergic etiology, including bronchial asthma and 
urticaria, may not be disposed of routinely for compensation 
purposes as constitutional or developmental abnormalities.  
Service connection must be determined on the evidence as to 
existence prior to enlistment and, if so existent, a 
comparative study must be made of its severity at enlistment 
and subsequently.  Increase in the degree of disability 
during service may not be disposed of routinely as natural 
progress no as due to the inherent nature of the disease.  
Seasonal and other acute allergic manifestations subsiding in 
the absence of or removal of the allergen are generally 
regarded as acute diseases, healing without residuals.  The 
determination as to service incurrence or aggravation must be 
made on the whole evidentiary showing.  38 C.F.R. § 3.380 
(1998).  

Analysis

The veteran essentially asserts that his current allergies 
are the same allergies that he had during service and service 
connection for allergies is warranted.  

Preliminary, the Board concludes that the veteran has met the 
criteria for a well grounded claim in that there is medical 
evidence of allergies during service; there is current 
medical evidence of allergies; and while there is no medical 
nexus, there appears to be a continuity of symptomatology 
with respect to allergies shown during and shortly after 
service.  38 U.S.C.A. § 5107(a).  When a condition is not 
chronic and there is no medical evidence of a causal nexus, 
continuity of symptomatology, which may be shown by medical 
evidence or lay testimony, would be required.  Hickson v. 
West, 12 Vet. App. 247 (1999).  The Board is also satisfied 
that all relevant facts have been properly developed.  38 
U.S.C.A. § 5107(a).    

The evidence of record shows that no allergy complaints were 
noted at induction or entrance onto service.  During service 
a clinical entry revealed that the veteran had had allergies 
since childhood.  It is important to note that the veteran is 
entitled to the presumption of soundness due to the absence 
of any indication of allergies upon his entrance into 
service.  However, the Board finds that there is clear and 
unmistakable evidence of record of preexisting allergies, 
namely the aforementioned service clinical report along with 
postservice evidence reporting a childhood history of 
allergies.  

A preexisting injury is presumed to have increased in 
severity during service unless the increase was due to the 
natural progression of the disorder.  In this case the 
evidence shows that during service the veteran received 
treatment on one occasion in 1993 for respiratory symptoms 
diagnosed as an upper respiratory disorder, and on two 
occasions in 1995 for allergies.  The post-service medical 
evidence shows that the veteran continues to have seasonal 
allergies although they were not bothersome at the time of 
the 1997 VA medical examination.  It has been held that 
temporary flare-ups during service of the symptoms of a 
disability, without overall worsening of the condition 
itself, do not constitute aggravation of the disability.  See 
Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  

After a review of the whole evidentiary data the Board 
concludes that the veteran's allergies that were shown during 
service were temporary flare-ups of the underlying allergic 
disorder.  There is no evidence that shows worsening of the 
preexisting allergies during the veteran's period of active 
service.  Even if the presumption of soundness were not 
rebutted, the provisions of 38 C.F.R. § 3.380 and the 
unfavorable medical opinion place the preponderance of the 
evidence against the veteran.  

 Headaches

A pre-induction report of medical history dated in August 
1992 revealed that the veteran used Tylenol and that he had 
had headaches following football practice for one year.  
Service medical records show that in April 1994 the veteran 
complained of headaches in conjunction with a diagnosis of 
gastroenteritis and dehydration.  In May 1995, in conjunction 
with a diagnosis of allergies, the veteran reported 
complaints of headaches.  

At the November 1997 VA neurology examination the veteran 
complained of headaches that occurred two or three times per 
week and lasted two to six hours per day.  It was reported 
that his headaches were usually brought on by stressful 
factors. In the past he had used aspirin for pain but 
presently he just relaxed.  The veteran became easily 
irritable, had difficulty concentrating, and became depressed 
or nervous.  The physical examination revealed no pertinent 
findings.  The diagnoses included muscle tension headaches 
brought on by stress and mild depression.  In a summary it 
was reported that the veteran's headaches appeared to be 
connected with stress and underlying depression and 
frustration, and that the mild depression explained his 
headaches.  

At the December 1997 VA otolaryngological examination it was 
commented that the veteran believed that his headaches were 
from stress which he had about once per month, and were 
localized in the temporal frontal area.  

In a February 1998 follow-up VA neurology examination, 
performed subsequent to review of the claims folder, the 
neurologist commented that the veteran's chronic headaches 
seemed to have begun after service and were related to 
underlying depression.  

The Board concludes that the veteran has met the criteria for 
a well grounded claim in that there is medical evidence of 
headaches during service; there is current medical evidence 
of headaches; and there arguably appears to be a continuity 
of symptomatology with respect to headaches shown during 
service and shortly after service.  38 U.S.C.A. § 5107(a).  
The Board is also satisfied that all relevant facts have been 
properly developed.  38 U.S.C.A. § 5107(a).  

The evidence of record clearly shows that the veteran had 
headaches that preexisted his period of service.  The 
veteran's service medical records reveal complaints of 
headaches.  However, the veteran was only seen twice during 
service for headache complaints and the headache complaints 
were reported in conjunction with treatment for other 
physical disorders, namely allergies and a gastrointestinal 
problem.  While the post-service clinical data shows that the 
veteran continues with headache complaints his current 
headaches have been clinically attributed to depression, and 
depression was not reported during service.  There is 
evidence that the veteran's current headaches are not the 
same as those reported during service.  It therefore must be 
concluded that at best that the headaches reported during 
service were temporary flare-ups of the pre-existing headache 
problem.  There is also no medical evidence that shows an 
increase in pathology of the underlying headache disorder 
beyond its natural progression.  Even on the assumption that 
headaches were not present before service, the weight of the 
medical evidence is against any relationship between the 
headaches reported during service and the post-service 
symptomatology.  


ORDER

The claim of service connection for a low back disorder is 
denied.

The claim of service connection for bilateral hearing loss is 
denied.  

The claim of service connection for allergies is denied.

The claim of service connection for headaches is denied.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

